Citation Nr: 1229663	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  94-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Nancy Foti, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty (AD) in the U.S. Army from August 1969 to April 1972, and on active duty for training (ADT) with the Texas Army National Guard from February 1975 to June 1975, and other periods of ADT and inactive duty training (IADT) until 1981, when she separated from the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 1993 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim has an extensive procedural history and has been before the Board several times.  In March 2000, the Board denied the benefits on appeal, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in May 2001 granting VA's Motion for Remand (joined by the appellant) in light of the passage of the Veterans Claims Assistance Act of 2000 (VCAA).  

In July 2002, the Board issued a decision wherein it determined that new and material evidence had been submitted to reopen the Veteran's previously denied claim, and then denied entitlement to service connection for a chronic acquired psychiatric disorder, to include a bipolar disorder, on a de novo basis.  The Veteran again appealed the Board's decision to the Court.

In a September 2003 order, the Court granted the parties' Joint Motion for Remand (Joint Motion) to vacate and remand the Board's July 2002 decision.  Pursuant to the actions requested in the Joint Motion, the case was remanded to the Board for additional development and readjudication consistent with the directives contained therein.

The case was then remanded by the Board in June 2004 for additional development and readjudication, to include a VA examination.  In December 2005, the Board again denied service connection for an acquired psychiatric disorder to include bipolar disorder, and the Veteran again appealed the Board's decision to the Court.

In an August 2007 order, the Court granted the litigative parties' Joint Motion to vacate and remand the Board's December 2005 decision.  Pursuant to the actions requested in the Joint Motion, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein.

The Board remanded the case again in July 2008 for additional development, to include a new VA examination.  Several attempts were made to schedule the Veteran for a VA examination.  However, it became evident that she did not have transportation or funds to attend the scheduled appointments.  Moreover, it was unclear as to whether she had received proper notice of the examinations.  Thus, the Board remanded the case again in March 2009 for a VA examination.  

The Board denied service connection for an acquired psychiatric disorder to include bipolar disorder in September 2011.  The Veteran appealed the Board's decision to the Court, and the Court granted the litigative parties' Joint Motion to vacate and remand the Board's September 2011 decision.  As discussed below, a remand is necessary to comply with the instructions provided in the Joint Motion.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Veteran contends that her current psychiatric disorder, to include bipolar disorder, began during active service.  In addition to bipolar disorder, she has been diagnosed with personality disorders, PTSD secondary to childhood trauma, depression, brief reactive psychosis, possible somatization disorder, and adjustment disorder.  The evidence of record reveals a complicated history and mixture of symptomatology.  

On her July 1969 Report of Medical History at service entrance, completed for the purpose of her enlistment examination, she indicated that she had a history of frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  However, her psychiatric evaluation was marked as being normal, and no mental health diagnosis was indicated.

In October 1970, a little over a year after she enlisted, she underwent a psychiatric evaluation.  She wanted to be discharged from service because the continual pressures of military life had exacerbated a colitis disorder, which was being treated with anti-anxiety medication.  She expressed feelings of inadequacy related to helplessness and being victimized by her superiors in the service and reacting very negatively to contacts with homosexuals, and she indicated that there were times when she felt paranoid around them because of their behavior towards her.  In providing her history, she stated that she had been seen for psychiatric treatment between October 1968 and January 1969, prior to her entrance into service.  She said that for 5 years before that she had thought she could get by without anyone's help, possibly as a way of isolating herself and denying dependency needs.  On one occasion, she described becoming extremely restless, "like a tiger in a cage."  She reported that she was afraid of the dark and of being around people.  

The October 1970 examining service psychiatrist concluded that there were no definite symptoms of early schizophrenia, but the emotional and social withdrawal, as well as the constant feeling of fear and discontent along with other psychosomatic problems, could be indications of a more severe psychiatric problem.  Moreover, her poor impulse control and mood swings suggested borderline personality features.  The doctor referred her for counseling.  

The Veteran's March 1972 service separation examination report indicates a history of nervous trouble, but a normal psychiatric evaluation.  An August 1974 enlistment examination for the National Guard also indicates a normal psychiatric evaluation.  The Veteran did not indicate a history of nervous trouble on her medical history form, but did mention a history of "nervous stomach" 2 or 3 years prior with no recurrent problems.  Her March 1975 separation examination report does not include any history or complaints of mental health disorders or symptoms.  

Following her separation from active Army duty and National Guard service in 1981, the Veteran was hospitalized at the Dallas VA Medical Center from May to November 1982 with complaints of feeling low, crying spells, inability to concentrate, decreased sleep, and thoughts of suicide.  It was noted that she grew up in a very traumatic environment, with two alcoholic parents and an abusive father.  She described her life as being chronically down and depressed.  She enjoyed serving in the military, but described dealing with wounded Vietnam soldiers as a medic as being traumatic.  She had been chronically depressed and had been worse since then.  She reported that she had experienced problems sleeping for the past year, and her mental status was the worst it had ever been in the last 3 months.  The examiner thought that a possible precipitating factor was that one of her friends had been murdered in December, and another friend had committed suicide.  

The November 1982 discharge summary indicates the symptoms addressed during hospitalization included dysphoric mood, attention-seeking behavior, and a thought disorder.  The doctor indicated that the dysphoric mood had been present for a long time, and was felt to be secondary to a problem on Axis II rather than indicative of dysthymic disorder.  The Veteran also tried to overdramatize to evoke sympathy, and met the full criteria for histrionic personality disorder, which contributed to a lot of her problems.  Her thought disorder consisted primarily of circumstantiality and tangentiality.  It became worse if she was under pressure.  Although she never met the criteria for schizophrenia, she did meet the criteria for a brief reactive psychosis.  

Interim diagnoses during the 1982 post-service hospitalization included brief reactive psychoses, resolved, adjustment disorder with depressed mood, histrionic personality disorder, and borderline personality disorder.  The discharge diagnoses were a brief reactive psychosis on Axis I, and histrionic personality disorder on Axis II.  

The Veteran was hospitalized at the Dallas VA Medical Center again for approximately a week in October 1985.  The doctor noted a history of manic depressive bipolar psychiatric disorder.  The Veteran had been followed at the Mental Health and Mental Retardation Center (MHMR), and was doing well until 3 or 4 days prior to admission when her roommate noticed she had been drinking a lot of cold drinks.  She was diagnosed with new onset diabetes mellitus and a hyperosmolar nonketotic diabetic coma, and the discharge summary also included a diagnosis of somatization disorder with hysteria versus bipolar disorder.  

In February 1986, the Veteran was admitted for a month at the Dallas VA Medical Center after reporting suicidal ideations.  She stated she had done fairly well since her last hospitalization in 1982.  However, she began having problems with her roommate in August 1985, and began feeling depressed in October.  The doctor noted that she had been diagnosed with somatization disorder in October, but that she did not currently meet the diagnostic criteria for the disorder, although she continued to have multiple nonspecific complaints of facial pain, abdominal pain, insomnia, diaphoresis, nausea, vomiting, and headaches which did not respond to therapy and of which an organic cause could not be identified.  She also demonstrated multiple rapid mood swings with a marked degree of anger towards staff and her roommate.  The diagnosis of histrionic personality disorder was reactivated on the basis that she had complained of changes in emotion to events in life and still reacted to a variety of events.  The mood swings were associated with the somatization disorder, which was suspected but not confirmed.  

In an April 1986 treatment note from MHMR, the doctor noted diagnoses of manic depression and borderline personality disorder.  

The next chronological medical record is a July 1992 VA treatment note indicating that the Veteran stated she had bipolar disorder since she was a teenager and was depressed in nature.  Her first manic episode probably occurred during military service at Fort Ord.  At the time, she was not sleeping due to stressful events.  A separate note dated the same month indicated she had been off of Lithium for 4 years. 

In a December 1992 note from Access Medical, Dr. D stated that he had initially seen the Veteran in June 1992, and that she had a presumptive diagnosis of manic bipolar disorder.  At the Veteran's request, she was referred to Dr. D for a psychiatric evaluation, and was determined appropriate for treatment.  However, treatment was not provided because of the Veteran's thyroid profile.  She was referred back to VA for continued services.  Dr. D had assessed manic bipolar disorder and borderline personality disorder.  

The Veteran sought treatment at Access Medical in March 1997.  She reported a 30 year history of psychiatric illness and treatment (dating its inception to 1967, prior to active service), initially due to chaotic family life, parental abuse, and her alcoholic father.  She had been diagnosed with bipolar disorder in 1982.  She reported many relational conflicts.  The doctor assessed hypomanic bipolar disorder and probable personality disorder not otherwise specified (NOS), noting that she was not presently psychotic.  The Veteran did not desire hospitalization, nor did she meet the criteria for involuntary admission.

In May 1998, the Veteran sought treatment at VA, stating that she was "falling to pieces."  She was having problems with her roommate's mother, and the situation was causing stress.  She had been experiencing irritability, poor sleep, and decreased appetite.  Her last hospitalization had been in 1986.  She admitted to feeling suicidal in the last week, but denied having any ideations in the last 24 hours.  She was admitted to VA for a little over a week, and diagnosed with bipolar disorder (most recent episode mixed) and borderline personality.  

In an April 2001 note from Access Medical, the doctor noted that the Veteran was currently diagnosed with bipolar I disorder and borderline personality disorder.  She reported difficulty functioning due to an abusive childhood and having a mental disorder.  She further stated that it had been difficult to function for most of her life due to depression.  Currently, she felt isolated from others and depressed at times.  The doctor assessed recent hypomanic bipolar I disorder and borderline personality disorder.  He further stated that, due to her inability to function socially, her history of poor adaptive behavior, lifelong mental illness, and continued health condition, the prognosis was poor.  

A May 2003 note from Access Medical indicates ongoing diagnoses of hypomanic bipolar disorder, cannabis dependence, and personality disorder NOS.  

The Veteran was afforded a VA examination in May 2005.  When asked about disciplinary problems in the military, she reported that she had gone AWOL in 1971 and received an Article 15 (nonjudicial punishment), but was not court martialed.  She did not report any other disciplinary action during service.  She stated that she had always been a nervous type of person, even prior to entering service.  However, the examiner noted that this was irrelevant as there were no psychiatric manifestations or treatment during service (despite documentation indicating otherwise).  She reported that until six years prior she was a heavy drinker and was also taking drugs, including cocaine, LSD, speed, and marijuana.  The examiner noted no bipolar, depressive, manic, or any kind of psychiatric manifestation at the time of the examination.  However, the examiner stated that the Veteran was somewhat depressed due to loneliness and financial strain.  The examiner noted that bipolar disorder was diagnosed in 1983, after separation from service.  Mental status examination in May 2005 was within broad normal limits with some elements of depression; thus, the only diagnosable Axis I disorder was possible minimal depression.  The VA examiner did not make a diagnosis on Axis II, but noted a history of personality disorder.  He went on to explain that it was not possible to provide a complete rationale for his opinion.    

The Veteran was afforded another VA examination in April 2010.  The examiner reviewed the claims file and electronic medical records, and administered a clinical interview including mental status examination as well as the Minnesota Multiphasic Personality Inventory (MMPI).  He noted the symptoms documented at the time of enlistment, including nightmares, depression or worry, and sleep walking, as well as a period of nervousness caused by negative home life in 1965.  The examiner opined that this documented a pre-existing mental condition.  He further noted the psychiatric evaluation conducted in 1970, and that the Veteran had returned to baseline at separation, as there was no further mention of psychiatric manifestations.  Further, the examiner wrote that he did not see evidence of aggravation of the Veteran's pre-existing condition beyond its normal course.  

The 2010 VA examiner noted that the Veteran was diagnosed with bipolar disorder after separation from service.  He noted she currently received mental health treatment at Access Medical.  She had tried numerous medications with no improvement, which, the VA examiner noted, was further evidence of significant personality pathology in addition to her diagnosed bipolar disorder.  From 1968 to 1969, the Veteran reported significant mental health problems related to her family situation, but after treatment at that time, she was fine.  She described seeking help during a period of crisis in the military, but then, there was a long period of time during which she was functioning fine.  She then "snapped" after service in 1982, when she began treatment at the VA Medical Center.  She was diagnosed with bipolar disorder.  

When asked about her current problems in April 2010, the Veteran said she had sleep problems, suicidal thoughts, and depression ever since she was a child, and also had mood swings, irritability, and general emotional deregulation throughout her life.  The Veteran did not describe full onset of manic or mixed episodes until 1982.  The examiner noted that the depression appeared to be lifelong.  However, he did not see full diagnostic criteria for bipolar disorder until 1982.  The Veteran did describe borderline personality disorder with the associated emotional deregulation, interpersonal difficulties, pseudopsychotic symptoms of paranoia, possible dissociative episodes, and a description of "out of body experiences."  There was also some degree of grandiosity associated with her manic phases.  Before 1982, she did not have sleeping problems, but then became an insomniac.  She also described periods in her past where she met the full criteria for PTSD, including nightmares, intrusions, avoidance, difficulties recalling details of the trauma, withdrawal from others, worsening sleep disturbance, hypervigilance, and exaggerated startle; however, she stated she had worked through her past and the PTSD appeared to be in remission.  The Veteran described some somatization tendencies; however, her primary diagnostic issues related to her mood disorder and personality disorder.  

The 2010 VA examiner noted a history of heavy substance abuse which had further aggravated the Veteran's mental health problems in the past.  She drank alcohol very heavily and was a daily binger up until the mid-1990s.  She also described polysubstance dependence with various drugs up until 1991.  She reported that she used methamphetamines on a daily basis for a couple of years, used LSD while in the Army and afterwards, and that she tried numerous other drugs and continued to use marijuana occasionally.  

Further, the 2010 VA examiner noted that the results of the MMPI were marginally valid, and there was evidence of over-reporting of symptomatology, possibly due to overt distress.  There were signs of PTSD, but not signs of recent mania or hypomania.  There was evidence of anger and hostility, and she was likely to act out when she felt depressed or anxious.  She showed multiple elevations on various clinical scales, suggestive of underlying characterological issues.  The examiner assessed polysubstance dependence in full sustained remission, PTSD secondary to childhood trauma in remission, bipolar disorder, most recent episode mixed, and borderline personality disorder.  

Although there were three Axis I diagnoses, the examiner in April 2010 noted that the primary pathology was diagnosed on Axis II.  The borderline personality disorder was a lifelong and chronic condition which was highly resilient to therapeutic intervention.  There were signs of significant pre-existing mental health problems which were noted and treated well before she joined the military.  While there was report of unstable mood and depression before the military, the examiner indicated that the Veteran did not show evidence of a clinically diagnosable bipolar disorder until the 1980s.  She was described as having recurrent depressive episodes beforehand, but the examiner opined that those appeared to have emerged during periods of crisis when life stressors were negatively impacting her life.  She did have a period in the military where she had trouble coping with disciplinary problems and having some AWOL, and that condition would most accurately be diagnosed as an adjustment disorder under today's terminology.  That condition went back into remission, and there was no evidence in the record of a permanent aggravation of her mental condition beyond its normal course.  In fact, the April 2010 examiner stated that the Veteran's time in the military appeared to be a period of relative stability, and she likely thrived in the increased level of structure that the military provided.  The examiner assessed that the Veteran's problems were compounded by a period of polysubstance dependence following military service, which further contributed to her decompensation after service in 1982 when her bipolar disorder fully emerged.  The April 2010 VA examiner concluded that there was no evidence of an acquired mental disorder from military service or aggravation of her condition beyond baseline due to military service.  

The 2010 VA examiner's statement that the Veteran's time in the military appeared to be a period of mental stability is contrary to the documented psychiatric symptoms and treatment in active service, particularly in 1970.  Moreover, the 2010 VA examiner did not clearly delineate between the Veteran's various diagnoses or provide a clear opinion as to whether each of her diagnoses preexisted active service, was aggravated by service, or incurred in service.  Therefore, the Board finds that a new VA examination is necessary to address these issues and to comply with the instructions provided in the March 2012 Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to assist in determining the causation or etiology of her current psychiatric disorder(s), including differentiation of psychiatric symptoms due to various diagnosed psychiatric disorders, if possible.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current psychiatric disorders, to include an explanation as to whether the criteria are met for a diagnosis of each of the following disorders: bipolar disorder, personality disorder(s), PTSD, depression, brief reactive psychosis, somatization disorder, and adjustment disorder.  If any of the above disorders or other psychiatric disorder(s) have resolved or are in remission, the examiner should so state and explain the basis for his/her conclusion.    

b.  Next, the examiner should offer the following opinion as to each of the following disorders (a separate opinion should be provided for each of the following disorders) - bipolar disorder, personality disorder(s), PTSD, depression, brief reactive psychosis, somatization disorder, adjustment disorder, and any other currently diagnosed psychiatric disorder(s):  

Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a psychiatric disorder, including but not limited to each of the disorders listed above, which pre-existed her entrance into military service in 1969?  

If so, what was the nature of such disability or disabilities?  

In answering this question, the examiner should specifically address the documentation of multiple diagnoses of personality disorder(s), as well as the 1970 psychiatric evaluation (and other subsequent examinations) during which the Veteran reported a history of pre-service psychiatric problems and treatment, notation in 1992 that bipolar disorder had been present since the Veteran was a teenager, and the 2010 VA examiner's opinion that the Veteran's depression preexisted service enlistment.      

c.  If it is the examiner's opinion that there was a psychiatric disorder which preexisted the Veteran's entrance into military service, the examiner should offer the following opinion:  

Is there clear and unmistakable evidence (as above, obvious and manifest) that the preexisting psychiatric disorder(s) was/were not aggravated during service?  

If there was in-service aggravation, what was the preexisting baseline level of the disability or disabilities prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the documentation of psychiatric evaluation and treatment in 1970.  

Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.  If it is the examiner's opinion that the Veteran's psychiatric disorder did not preexist service, the examiner should offer the following opinion:  

Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed psychiatric disorder(s) was/were incurred during or caused by active service?  

Again, the examiner should comment on the documentation of psychiatric treatment during active service in 1970.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the psychiatric symptoms documented during the Veteran's active service resolved prior to separation, or whether they were manifestations of any currently diagnosed psychiatric disorder(s).

f.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disorder(s).

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


